DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 13-14 and 28 are objected to because of the following informalities:  
Claim 13 recites “miner fiber” in line 4. “miner fiber” should be replaced by “mineral fiber”.
Claim 14 recites “miner fiber” in line 7. “miner fiber” should be replaced by “mineral fiber”.
Claim 28 recites “miner fiber” in line 6. “miner fiber” should be replaced by “mineral fiber”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 7-14, 20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "GU glass fiber" in line 2. Neither the previous claim nor the specification give indication as to the definition of “GU” is and thus, it is unclear what is meant by GU glass fiber. Furthermore, in view of prior art pertinent to the claimed invention, there is no clear definition for “GU glass fiber” and thus there is no clear way to interpret “GU” for examination purposes. For the purposes of examination, GU glass fiber will be interpreted to include any glass fiber material. 
Claim 3 recites the limitation "the circumferential direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the circumferential direction" with “a circumferential direction” or to replace the claim with “The material for making the pole of claim 1, wherein the pole has a circumferential direction and the glass fiber or mineral fiber has unidirectionality in the circumferential direction of the pole”.
Claim 3 recites “a pole” in line 2. It is unclear if “a pole” is referring to the pole in the preamble or a separate pole. For purposes of examination, the limitation will be interpreted to mean both the pole in the preamble and a separate pole.
Claim 4 recites the limitation "the total weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 4, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 5
Furthermore, in claim 5, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 7 recites the limitation "the total weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 7, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 8 recites the limitation "the total weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 8, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 9
Claim 9 recites the limitation "HOOP carbon fiber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the circumferential direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the circumferential direction" with “a circumferential direction” or to replace the claim with “The material for making the pole of claim 6, wherein the pole has a circumferential direction…and the…carbon fiber has unidirectionality in the circumferential direction of the pole…”.
Claim 9 recites the limitation "UD carbon fiber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the longitudinal direction" with “a longitudinal direction” or to replace the claim with “The material for making the pole of claim 6, wherein the pole has a…longitudinal direction and the…carbon fiber has unidirectionality in the longitudinal direction of the pole…”.
Claim 9 recites the limitation "the total weight" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 9, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 10 recites the limitation "the longitudinal direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the longitudinal direction" with “a longitudinal direction” or to replace the claim with “The material for making the pole 
Claim 11 recites the limitation "the total weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 11, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 12 recites the limitation "the total weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 12, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 13 recites the limitation "the longitudinal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the longitudinal direction" with “a longitudinal direction”.
Claim 13
Claim 13 recites the limitation "the circumferential direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the circumferential direction" with “a circumferential direction”.
Claim 13 recites the limitation "the total weight" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 13, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 14 recites the limitation "HOOP carbon fiber" in line 2. Neither the previous claims nor the specification give indication as to the definition of “HOOP” and thus, it is unclear what is meant by HOOP carbon fiber. Because “HOOP” is written in all capital letters, this would indicate that “HOOP” is an acronym. In view of prior art pertinent to the claimed invention, there is no clear definition for “HOOP”. And thus there is no clear way to interpret “HOOP” for examination purposes. Furthermore, claim 9 recites the limitation “Hoop Directional carbon” in line 3 but it is unclear whether “HOOP” and “Hoop” have the same meaning. For the purposes of examination, HOOP carbon fiber will be interpreted to include any carbon fiber material.
Claim 14 recites the limitation "HOOP carbon fiber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the circumferential direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the circumferential direction" with “a circumferential direction”.
Claim 14UD carbon fiber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the longitudinal direction" with “a longitudinal direction”.
Claim 14 recites the limitation "GU glass fiber" in line 6. Neither the previous claim nor the specification give indication as to the definition of “GU” is and thus, it is unclear what is meant by GU glass fiber. Furthermore, in view of prior art pertinent to the claimed invention, there is no clear definition for “GU glass fiber” and thus there is no clear way to interpret “GU” for examination purposes. For the purposes of examination, GU glass fiber will be interpreted to include any glass fiber material.
Claim 14 recites the limitation "the circumferential direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the circumferential direction" with “a circumferential direction”.
Claim 14 recites the limitation "the total weight" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 14, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 20 recites the limitation "HOOP carbon fiber" in line 2. Neither the previous claims nor the specification give indication as to the definition of “HOOP” and thus, it is unclear what is meant by HOOP carbon fiber. Because “HOOP” is written in all capital letters, this would indicate that “HOOP” is an acronym. In view of prior art pertinent to the claimed invention, there is no clear definition for “HOOP”. And thus there is no clear way to interpret “HOOP” for examination purposes. Furthermore, claim 9 recites the limitation “Hoop Directional carbon” in line 3 but it is unclear whether “HOOP” and “Hoop” 
Claim 20 recites the limitation "the circumferential direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the circumferential direction" with “a circumferential direction”.
Claim 20 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the longitudinal direction" with “a longitudinal direction”.
Claim 20 recites the limitation "the total weight" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 20, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim 28
Claim 28 recites the limitation "the circumferential direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the circumferential direction" with “a circumferential direction”.
Claim 28 recites the limitation "UD carbon fiber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the longitudinal direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace "the longitudinal direction" with “a longitudinal direction”.
Claim 28 recites the limitation "GU glass fiber" in line 6. Neither the previous claim nor the specification give indication as to the definition of “GU” is and thus, it is unclear what is meant by GU glass fiber. Furthermore, in view of prior art pertinent to the claimed invention, there is no clear definition for “GU glass fiber” and thus there is no clear way to interpret “GU” for examination purposes. For the purposes of examination, GU glass fiber will be interpreted to include any glass fiber material.
Claim 28 recites the limitation "the total weight" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace “the total weight” with “a total weight”.
Furthermore, in claim 28, it is unclear as to what “the total weight” is referring to. The total weight could be referring to the material for making the pole or the pole itself. For purposes of examination, the limitation will be interpreted to mean the total weight of either the material for making the pole or the pole itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 15, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 20020042022 A (“Kim-KR”), see machine translation referred to herein (“Kim-MT”).
Regarding claims 1, 6, and 15, Kim-MT teaches a tent supporting pole that is made of a resin layer of a hollow pipe shape in which glass fiber and carbon fiber are contained (¶ [0024]). Kim-MT teaches the advantages of the tent supporting pole include high intensity and reduced weight of the tent as a whole. In Fig. 3, the glass fiber bundle (element 10) is shown to be oriented in a single direction along the longitudinal axis of the pole (¶ [0035]), and therefore the glass fibers have unidirectionality.
Regarding claim 29, Kim-MT teaches a tent supporting pole that is made of a resin layer of a hollow pipe shape in which glass fiber and carbon fiber are contained (¶ [0024]). Kim-MT teaches the advantages of the tent supporting pole include high intensity and reduced weight of the tent as a whole. In Fig. 3, the glass fiber bundle (element 10) is shown to be oriented in a single direction along the longitudinal axis of the pole (¶ [0035]), and therefore the glass fibers have unidirectionality.
As the prior art reference discusses the use and intent for the tubular structure may be used as tent supports, the limitation wherein a tent comprising at least one pole comprising glass fiber having unidirectionality is met. Furthermore the limitation wherein a shell is supported by the at least one pole is met by Kim, as a shell does not impart any particular structure other than a covering.
Claims 1, 6, 15 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kratzer et al. US 2019/0375185 A1 (“Kratzer”).
Regarding claims 1, 6, and 15, Kratzer teaches a tubular structure that may be employed in a variety of applications including weight bearing supports such as tent supports (¶ [0069]). Kratzer 
Kratzer teaches suitable first fibers for the first ply may be high tenacity glass fibers, among others (¶ [0038]) and teaches suitable second fibers for the second ply may be carbon fibers, among others (¶ [0042]). Kratzer teaches a specific example of a pre-preg used for the tubular structure in the Hybrid Pre-Preg 2 example wherein the pre-preg comprises a single ply fabric of unidirectionally oriented E-glass fibers laminated to a single ply fabric of unidirectionally oriented carbon fibers (¶ [0077]).
Regarding claim 29, Kratzer teaches a tubular structure that is formed from a multi-ply, hybrid composite material formed from a first unidirectional fibrous ply comprising first fibers bonded to a second unidirectional fibrous ply comprising second fibers (¶ [0006]-[0008]). Kratzer teaches the advantages of the tubular structure include uniformity of composite strength and consistency of achieving resistance to hoop stress along the tubular structure (¶ [0034]).
Kratzer teaches suitable first fibers for the first ply may be high tenacity glass fibers, among others (¶ [0038]).  Kratzer teaches a specific example of a pre-preg used for the tubular structure in the Hybrid Pre-Preg 2 example wherein the pre-preg comprised a single ply fabric of unidirectionally oriented E-glass fibers laminated to a single ply fabric of unidirectionally oriented carbon fibers (¶ [0077]).
Kratzer teaches the tubular structure may be employed in a variety of applications including weight bearing supports such as tent supports (¶ [0069]). As the prior art reference discusses the use and intent for the tubular structure may be used as tent supports, the limitation wherein a tent . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer et al. US 2019/0375185 A1 (“Kratzer”).
Regarding claim 2, Kratzer teaches a tubular structure as described above regarding claim 1. Kratzer teaches each ply is fabricated by coating unidirectionally oriented fibers with a polymeric binder material (¶ [0034]). Kratzer further teaches an example of the first ply in the Hybrid Pre-Preg 2 example wherein the first ply has a plain weave (¶ [0077]).
Regarding claim 3, Kratzer teaches a tubular structure as described above regarding claim 1. Kratzer teaches to maximize resistance to circumferential stress, beneficial results are achieved when one of the fibrous plies is arranged so that its component elongate bodies are oriented at 0° along the longitudinal axis of the tubular structure, while the elongate bodies of the other ply are oriented at an angle of from 20° to about 70° relative to the said 0° ply and most preferably being oriented on a bias at 45° relative to the 0° ply (¶ [0064]). 
Kratzer further teaches a method to form the tubular structure wherein a layer of the composite is wrapped around a cylindrical mandrel at an angle (¶ [0066]). In all of these methods for forming the tubular structure taught by Kratzer, at least one ply is oriented around the circumference at an angle. 
Regarding claim 10, Kratzer teaches tubular structure as described above regarding claim 1. Kratzer teaches the fiber-based plies are considered fabric plies (¶ [0059]).
Kratzer teaches to maximize resistance to circumferential stress, beneficial results are achieved when one of the fibrous plies is arranged so that its component elongate bodies are oriented at 0° along the longitudinal axis of the tubular structure, while the elongate bodies of the other ply are oriented at an angle of from 20° to about 70° relative to the said 0° ply and most preferably being oriented on a bias at 45° relative to the 0° ply (¶ [0064]). 
Although Kratzer fails to teach specifically whether it is the first or second ply is oriented at 0° along the longitudinal axis of the tubular structure, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the first ply made of glass fibers to be oriented along the longitudinal axis, because it would have been choosing between the first ply and second ply, which would have been a choice from a finite number of identified, predictable solutions of a composite useful as the tubular structure of Kratzer and possessing the benefits taught by Kratzer.  One of ordinary skill in the art would have been motivated to produce additional tubular .
Claims 4-5, 7-9, 11-14, 16, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer et al. US 2019/0375185 A1 “Kratzer” as applied to claims 1 and 15 above, and further in view of in view of Qian et al. CN 108036123A (“Qian-CN”), see machine translation referred to herein (“Qian-MT”).
Regarding claims 4-5 and 16, Kratzer teaches a tubular structure as described above regarding claims 1 and 15. Kratzer fails to teach a specific wt% for the glass fiber. However, Kratzer does teach the fiber areal density content values may be controlled as desired by controlling the number of fibers for inclusion in the fiber ply (¶ [0060]). 
Qian-MT teaches a carbon fiber glass fiber hybrid tube having excellent performance, good tensile strength and impact strength (¶ [0007] and [0120]). Qian-MT teaches the carbon fiber glass fiber hybrid tube comprises two or more carbon fiber glass fiber hybrid reinforcing layers, a carbon fiber reinforcing layer, and one or more glass fiber tape reinforcing layers (¶ [0008]).
Qian-MT teaches the carbon fiber glass fiber hybrid reinforcing layer contains the following components: 100 parts by weight of the carbon fiber glass fiber hybrid tape, 50 to 100 parts by weight of the polyol, 30 to 80 parts by weight of the isocyanate, and 70 to 140 parts by weight of the polyurethane resin (¶ [0015]). Qian-MT further states in the carbon fiber glass fiber hybrid reinforcing layer, a weight ratio of the carbon fiber to the glass fiber in the hybrid tape is 1:1 to 1:5 (¶ [0013]). Based on these compositions, the carbon fiber may comprise 4-20 wt% and the glass fiber may comprise 12-33.33 wt% of the carbon fiber glass fiber hybrid reinforcing layer.
Qian-MT teaches the carbon fiber reinforcing layer contains the following components: 100 parts by weight of the carbon fiber tape, 70 to 140 parts by weight of the epoxy resin, 5 to 30 parts by 
Qian-MT teaches the glass fiber tape reinforcing layer contains the following components: 100 parts by weight of glass fiber tape, 70-140 parts by weight of unsaturated resin, 5-30 parts by weight of cross-linking agent, 10-40 parts by weight of saturated resin, 1-10 parts by weight of metal carboxylate and 5-30 parts by weight of amino polyester polyether (¶ [0017]). Based on these compositions, the glass fiber tape may comprise 28.5-52.3 wt% of the glass fiber tape reinforcing layer. 
Qian-MT further teaches in the glass fiber reinforcing layer, too much or too little of the content of each component may cause the performance of the carbon fiber reinforcing layer to be unstable or decrease in performance (¶ [0025]). 
Kratzer in view of Qian-MT fails to teach the glass fiber comprises 30 wt% to 40% with respect to 100 wt% of the total weight. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the wt% of the glass fiber of the pole since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed wt% of the glass fiber is critical and has unexpected results. In the present invention, one would have been motivated to optimize the wt% of the glass fiber motivated by the desire to control the fiber areal density and maintain stable pole performance.
Regarding claims 7-8, Kratzer teaches a tubular structure as described above regarding claim 6. Kratzer fails to teach a specific wt% for the carbon fiber. However, Kratzer does teach the fiber areal density content values may be controlled as desired by controlling the number of fibers for inclusion in the fiber ply (¶ [0060]).
Qian-MT teaches a carbon fiber glass fiber hybrid tube having excellent performance, good tensile strength and impact strength (¶ [0007] and [0120]). Qian-MT teaches the carbon fiber glass fiber 
Qian-MT further teaches in the carbon fiber reinforcing layer, too much or too little of each component may cause the performance of the carbon fiber reinforcing layer to be unstable or decrease in performance (¶ [0021]).
Kratzer in view of Qian-MT fails to teach the carbon fiber comprises 29 wt% to 44% with respect to 100 wt% of the total weight. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the wt% of the carbon fiber of the pole since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed wt% of the carbon fiber is critical and has unexpected results. In the present invention, one would have been motivated to optimize the wt% of the carbon fiber motivated by the desire to control the fiber areal density and maintain stable pole performance.
Regarding claims 9, 20, and 28, Kratzer teaches tubular structure as described above regarding claims 6 and 15. Kratzer teaches to maximize resistance to circumferential stress, beneficial results are achieved when one of the fibrous plies is arranged so that its component elongate bodies are oriented at 0° along the longitudinal axis of the tubular structure, while the elongate bodies of the other ply are oriented at an angle of from 20° to about 70° relative to the said 0° ply and most preferably being oriented on a bias at 45° relative to the 0° ply (¶ [0064]). 
Kratzer further teaches a method to form the tubular structure wherein a layer of the composite is wrapped around a cylindrical mandrel at an angle (¶ [0066]). In all of these methods for forming the tubular structure taught by Kratzer, at least one ply is oriented around the circumference at an angle. Although Kratzer fails to teach specifically whether it is the first or second ply is oriented around the 
Kratzer fails to teach a specific wt% for the carbon fiber having unidirectionality in the circumferential direction. However, Kratzer does teach the fiber areal density content values may be controlled as desired by controlling the number of fibers for inclusion in the fiber ply (¶ [0060]).
Qian-MT teaches a carbon fiber glass fiber hybrid tube having excellent performance, good tensile strength and impact strength (¶ [0007] and [0120]). Qian-MT teaches the carbon fiber glass fiber hybrid tube comprises two or more carbon fiber glass fiber hybrid reinforcing layers, a carbon fiber reinforcing layer, and one or more glass fiber tape reinforcing layers (¶ [0008]), as described above regarding claims 4-5 and 16.
Qian-MT further teaches in the carbon fiber reinforcing layer, too much or too little of each component may cause the performance of the carbon fiber reinforcing layer to be unstable or decrease in performance (¶ [0021]).
Kratzer in view of Qian-MT fails to teach the carbon fiber having unidirectionality in the circumferential direction comprises 20 wt% to 25% with respect to 100 wt% of the total weight. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the wt% of the carbon fiber having unidirectionality in the circumferential direction of the pole since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive 
Kratzer in view of Qian-MT fail to teach the material for making the pole comprising a second ply comprising 9 wt% to 19 wt% of carbon fiber, wherein the carbon fiber has unidirectionality in the longitudinal direction. However, as stated above, Kratzer does teach the fiber areal density content values may be controlled as desired by controlling the number of fibers for inclusion in the fiber ply (¶ [0060]).
Qian-MT further teaches the carbon fiber glass fiber reinforcing layer is mixed with a carbon fiber reinforcing layer and a glass fiber reinforcing layer to improve the strength of the composite tube (¶ [0027]), wherein the carbon fiber reinforcing layer comprises unidirectional fiber material (¶ [0011]) and that in the carbon fiber reinforcing layer, too much or too little of each component may cause the performance of the carbon fiber reinforcing layer to be unstable or decrease in performance (¶ [0021]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a carbon fiber reinforcing layer, as taught by Qian-MT, to the tubular structure, as taught by Kratzer, based on the teaching of Qian-MT.  The motivation for doing so would have been to improve the strength of the tubular structure, as taught by Qian-MT.
Kratzer teaches to maximize resistance to circumferential stress, beneficial results are achieved when one of the fibrous plies is arranged so that its component elongate bodies are oriented at 0° along the longitudinal axis of the tubular structure, while the elongate bodies of the other ply are oriented at an angle of from 20° to about 70° relative to the said 0° ply and most preferably being oriented on a bias 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the wt% of the carbon fiber having unidirectionality in the longitudinal direction of the pole since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed wt% of the carbon fiber having unidirectionality in the longitudinal direction is critical and has unexpected results. In the present invention, one would have been motivated to optimize the wt% of the carbon fiber having unidirectionality in the longitudinal direction motivated by the desire to control the fiber areal density and maintain stable pole performance.
Regarding claims 11-12, Kratzer teaches a tubular structure as described above regarding claim 10. Kratzer fails to teach a specific wt% for a glass fiber specifically having unidirectionality in the longitudinal direction of the tubular structure. However, Kratzer does teach the fiber areal density content values may be controlled as desired by controlling the number of fibers for inclusion in the fiber ply (¶ [0060]).
Qian-MT teaches a carbon fiber glass fiber hybrid tube having excellent performance, good tensile strength and impact strength (¶ [0007] and [0120]). Qian-MT teaches the carbon fiber glass fiber hybrid tube comprises two or more carbon fiber glass fiber hybrid reinforcing layers, a carbon fiber 
Qian-MT further teaches in the glass fiber reinforcing layer, too much or too little of the content of each component may cause the performance of the carbon fiber reinforcing layer to be unstable or decrease in performance (¶ [0025]). 
Kratzer in view of Qian-MT fails to teach the glass fiber having unidirectionality in the longitudinal direction comprises 24 wt% to 34% with respect to 100 wt% of the total weight. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the wt% of the glass fiber having unidirectionality in the longitudinal direction of the pole since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed wt% of the glass fiber is critical and has unexpected results. In the present invention, one would have been motivated to optimize the wt% of the glass fiber motivated by the desire to control the fiber areal density and maintain stable pole performance.
Regarding claims 13-14, Kratzer teaches a tubular structure as described above regarding claim 1. Kratzer teaches the fiber-based plies are considered fabric plies (¶ [0059]).
Kratzer teaches to maximize resistance to circumferential stress, beneficial results are achieved when one of the fibrous plies is arranged so that its component elongate bodies are oriented at 0° along the longitudinal axis of the tubular structure, while the elongate bodies of the other ply are oriented at an angle of from 20° to about 70° relative to the said 0° ply and most preferably being oriented on a bias at 45° relative to the 0° ply (¶ [0064]). 
Although Kratzer fails to teach specifically whether it is the first or second ply is oriented at 0° along the longitudinal axis of the tubular structure, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the first ply made of  	
Kratzer fails to teach a specific wt% for a glass fiber specifically having unidirectionality in the longitudinal direction of the tubular structure. However, Kratzer does teach the fiber areal density content values may be controlled as desired by controlling the number of fibers for inclusion in the fiber ply (¶ [0060]).
Qian-MT teaches a carbon fiber glass fiber hybrid tube having excellent performance, good tensile strength and impact strength (¶ [0007] and [0120]). Qian-MT teaches the carbon fiber glass fiber hybrid tube comprises two or more carbon fiber glass fiber hybrid reinforcing layers, a carbon fiber reinforcing layer, and one or more glass fiber tape reinforcing layers (¶ [0008]), as described above regarding claims 4-5.
Qian-MT further teaches in the glass fiber reinforcing layer, too much or too little of the content of each component may cause the performance of the carbon fiber reinforcing layer to be unstable or decrease in performance (¶ [0025]). 
Kratzer in view of Qian-MT fails to teach the glass fiber having unidirectionality in the longitudinal direction comprises 24 wt% to 34% with respect to 100 wt% of the total weight. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the wt% of the glass fiber having unidirectionality in the longitudinal direction of the pole since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0139642  A1 recites a glass-carbon composite comprises at least one layer of fibrous material made of glass fibers against at least one layer of unidirectional carbon fiber tape (¶ [0011]-[0013]).
WO 2014/204522 A1 recites a composite structure comprises two or more layers of a fibrous material made of carbon fibers and one or more layers of a fibrous material made of glass fibers (abs).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786